                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    GINA CASTRO,

         Plaintiff,

                v.                                                     No. 3:18-cv-01571(WIG)

    NANCY A. BERRYHILL,
    Acting Commissioner of
    Social Security,

          Defendant.
    _____________________________________X




                               RULING ON PENDING MOTIONS


         This is an administrative appeal following the denial of the plaintiff, Gina Castro’s,

application for Title II disability insurance benefits (“DIB”) and Title XVI supplemental security

income benefits (“SSI”). It is brought pursuant to 42 U.S.C. § 405(g). 1 Plaintiff now moves for

an order reversing the decision of the Commissioner of the Social Security Administration (“the

Commissioner”), or in the alternative, an order remanding her case for a rehearing. [Doc. # 16].




1
  Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R.
§§ 404.929; 416.1429. Claimants can in turn appeal an ALJ’s decision to the Social Security
Appeals Council. See 20 C.F.R. §§ 404.967; 416.1467. If the appeals council declines review or
affirms the ALJ opinion, the claimant may appeal to the United States district court. Section
205(g) of the Social Security Act provides that “[t]he court shall have power to enter, upon the
pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision
of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”
42 U.S.C § 405(g).
                                                  1
The Commissioner, in turn, has moved for an order affirming her decision. [Doc. # 18]. This

case was a close call; in the final analysis, however, after careful consideration of the arguments

raised by both parties, and thorough review of the administrative record, the Court reverses the

decision of the Commissioner and remands the matter for additional proceedings.

                                      LEGAL STANDARD

       “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842 (2d Cir. 1981). “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, [are]

conclusive . . . .” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Williams v.

Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). It must be “more than a scintilla or touch of proof here and there in the record.”

Williams, 859 F.2d at 258. If the Commissioner’s decision is supported by substantial evidence,

that decision will be sustained, even where there may also be substantial evidence to support the

plaintiff’s contrary position. Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).



                                                  2
                                          BACKGROUND

          a. Facts

          Plaintiff filed her DIB and SSI applications on October 10, 2013, alleging a disability

onset date of November 5, 2012. Her claims were denied at both the initial and reconsideration

levels. Thereafter, Plaintiff requested a hearing. On January 6, 2016, a hearing was held before

Administrative Law Judge Ronald J. Thomas (“the ALJ”). Plaintiff, who appeared pro se, and a

vocational expert (“VE”) provided testimony at the hearing. On June 17, 2016, the ALJ issued a

decision denying Plaintiff’s claims. Plaintiff timely requested review of the ALJ’s decision by

the Appeals Council. On July 23, 2018, the Appeals Council denied review, making the ALJ’s

decision the final determination of the Commissioner. This action followed.

          Plaintiff completed through the tenth grade in school. (R. 57). She cannot communicate

in English. (R. 54). She was forty-seven years old on the date of the hearing before the ALJ.

(R. 56). Plaintiff last worked in February 2013 as a machine operator. (R. 58). She has

additional past work experience as a welding machine feeder, assembler, and daycare worker.

(R. 73). Plaintiff’s complete medical history is set forth in the Joint Stipulation of Facts filed by

the parties. [Doc. # 16-2]. The Court adopts this stipulation and incorporates it by reference

herein.

          b. The ALJ’s Decision

          The Commissioner must follow a sequential evaluation process for assessing disability

claims. The five steps of this process are as follows: (1) the Commissioner considers whether

the claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe impairment” which limits his or her mental or

physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the



                                                   3
Commissioner must ask whether, based solely on the medical evidence, the claimant has an

impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the

Listings). If so, and it meets the durational requirements, the Commissioner will consider the

claimant disabled, without considering vocational factors such as age, education, and work

experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe

impairment, he or she has the residual functional capacity to perform his or her past work; and

(5) if the claimant is unable to perform his or her past work, the Commissioner then determines

whether there is other work in the national economy which the claimant can perform. See 20

C.F.R. §§ 404.1520; 416.920. The claimant bears the burden of proof on the first four steps,

while the Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758

F.3d 146, 149 (2d Cir. 2014).

        Here, at Step One, the ALJ found Plaintiff has not engaged in substantial gainful activity

since the alleged onset date. (R. 36). At Step Two, the ALJ found Plaintiff has the following

severe impairments: fibromyalgia and depression. (Id.). The ALJ determined that diabetes,

carpal tunnel syndrome, and rheumatoid arthritis are nonsevere impairments. (R. 36-37). At

Step Three, the ALJ found Plaintiff does not have an impairment or combination of impairments

that meets or medically equals the severity of one of the listed impairments. (R. 37). Next, the

ALJ determined Plaintiff retains the following residual functional capacity 2:

       Plaintiff can perform light work except she can occasionally twist, kneel, crawl,
       bend, squat, balance, and climb. She can occasionally interact with co-workers,
       the general public, and supervisors.




2
 Residual functional capacity (“RFC”) is the most a claimant can do in a work setting despite his
or her limitations. 20 C.F.R. §§ 404.1545(a)(1); 416.945(a)(1).
                                                 4
(R. 38). At Step Four, the ALJ relied on the testimony of the VE to find that Plaintiff can

perform past relevant work. (R. 43). In the alternative, at Step Five, the ALJ concluded that

there are jobs existing in significant numbers in the national economy Plaintiff can perform. (R.

44). Specifically, the VE testified that a person with Plaintiff’s vocational factors and the

assessed RFC can perform the positions of buffing machine tender, sorter, and extrusion

operator. (Id.). Accordingly, the ALJ found Plaintiff was not disabled.

                                           DISCUSSION

        Plaintiff first argues that the Commissioner’s decision should be reversed and remanded

because the ALJ erred in failing to fulfill his duty to assist her in developing the evidence of

record. Since the Court agrees that remand is required on this issue, it need not address

Plaintiff’s other claims of error.

        In support of her position that there were gaps in the administrative record that the ALJ

failed to assist her, an unrepresented claimant, in developing, Plaintiff claims the ALJ should

have obtained a medical source statement from Dr. Ashwood, her primary care physician. The

Commissioner responds that since the record contained sufficient information upon which to

assess an RFC, the ALJ was not required to obtain a medical source statement from Dr.

Ashwood. After a painstaking review of the record and the case law relevant to this issue, the

Court finds that the ALJ erred by failing to obtain a medical source statement from Dr. Ashwood

and that remand for further development of the record is required.

        Since social security disability proceedings are essentially non-adversarial in nature, it is

well-established that the ALJ has an obligation to assist in developing the record. Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982). This duty to affirmatively develop the record is

heightened when, as there, the claimant is unrepresented. Echevarria v. Sec’y of Health &



                                                  5
Human Servs., 685 F.2d 751, 755 (2d Cir. 1982). Thus, the ALJ must “scrupulously and

conscientiously probe into, inquire of, and explore for all the relevant facts.” Id. This court must

“determine whether the ALJ adequately protect(ed) the rights of (a) pro se litigant by ensuring

that all of the relevant facts (are) sufficiently developed and considered.” Id. (quotation marks

omitted). “In furtherance of the duty to develop the record, an ALJ may re-contact medical

sources if the evidence received from the treating physician or other medical sources is

inadequate to permit a reasoned disability determination and additional information is needed to

resolve the question.” Crysler v. Astrue, 563 F. Supp. 2d 418, 432 (N.D.N.Y. 2008) (citing 20

C.F.R. §§ 404.1512(e), 416.912(e)).

       The court recognizes that the “affirmative duty imposed upon an ALJ to fully develop an

administrative record is not without limits, and is heavily dependent upon the circumstances of

the case at hand.” Bodine v. Colvin, No. 3:11-CV-1265 LEK/DEP, 2013 WL 1108625, at *6

(N.D.N.Y. Feb. 25, 2013), report and recommendation adopted, No. 3:11-CV-1265 LEK/DEP,

2013 WL 1104127 (N.D.N.Y. Mar. 18, 2013). In particular, “[t]he duty to re-contact treating

medical sources in order to fully develop a record arises only when the ALJ cannot decide the

issue of disability based upon the existing evidence.” Id. (citing Rosa v. Callahan, 168 F.3d 72,

79, n. 5 (2d Cir. 1999)). “When no obvious gaps exist in the administrative record, there is no

affirmative obligation to seek additional information.” Id.

       In this case, the ALJ could not have made a disability finding without an opinion as to

Plaintiff’s functional capabilities from a medical source. The ALJ discussed two medical

opinions in formulating the RFC: one was from a psychological consultative examiner who

interviewed Plaintiff on one occasion; the ALJ gave little weight to this opinion. (R. 42). The

second was a report Dr. Ashmore completed on April 15, 2015 by filling out a form to submit to



                                                 6
the Connecticut Department of Social Services. Dr. Ashmore diagnosed Plaintiff with carpal

tunnel syndrome and reported she would not be able to work, full or part time, for “more than

three months.” (R. 424). Dr. Ashmore identified Plaintiff’s symptoms as hand pain and

cramping, and stated the prognosis was good once a surgeon had treated the carpal tunnel

syndrome. (R. 425). The ALJ, in giving little weight to this report, said it was “not clear Dr.

Ashmore is familiar with our disability program and evidentiary requirements,” and that the

report was “conclusory and does not describe what work-related physical and mental activities

the claimant can still do despite her impairments.” (R. 42).

       The ALJ should have reached out to Dr. Ashmore to obtain clarification and additional

information before giving the opinion – the only one in the record from a treating source – little

weight. 3 The opinion evidence before the ALJ was scant, and did not include information about

Plaintiff’s physical functional capacities from a treating or examining source. This error is

compounded because the treatment records in this case do not provide any helpful information

from which the Court can determine whether the RFC is, in fact, supported by substantial

evidence. Thus, without an opinion from Dr. Ashmore, the ALJ (and the Court) cannot truly

understand the extent and nature of Plaintiff’s impairments and their impact on her RFC. Given

that the ALJ had a heighted duty to assist the pro se Plaintiff in developing the record, the Court

finds the ALJ erred in not re-contacting Dr. Ashmore before giving the opinion little weight.




3
 In fact, the ALJ appears to have recognized the shortcoming of the form Dr. Ashmore
completed. In discounting Dr. Ashmore’s opinion, the ALJ stated that Dr. Ashmore did not
describe the work-related activities Plaintiff could do despite her impairments. Perhaps Dr.
Ashmore did not describe these activities because the form completed did not so require. Instead
of rejecting the opinion for not containing a functional assessment for which the form did not
call, the ALJ should have sought that information by re-contacting Dr. Ashmore.
                                                 7
       In light of the critical role of a treating physician opinion in a disability determination,

courts in this circuit have found, under circumstances similar to those here, that an ALJ is

obligated to re-contact a treating physician to augment a vague or unclear or incomplete opinion

before deciding to reject it. In Prince v. Berryhill, 304 F. Supp. 3d 281, 288 (D. Conn. 2018), the

record contained a medical opinion from a treating physician that “merely contained check boxes

without any elaboration.” The ALJ gave the opinion “little weight,” reasoning it was

unsupported by objective medical evidence and based on the claimant’s subjective complaints

instead of medical conclusions. Id. The court held that the ALJ erred in not re-contacting the

treating physician before deciding not to grant the opinion controlling weight. Id. While an ALJ

is “not always required to re-contact a treating physician to clarify inconsistencies,” the court

reasoned, it was legal error not to do so in that case: the record did not contain an indication of

the treating physician’s views of the claimant’s RFC in light of her impairments since treatment

notes, which lacked detail, “[did] not compensate for the lack of a substantive treating physician

opinion.” Id. at 288-89.

       Likewise, in Sanchez v. Colvin, No. 13 CIV. 6303 PAE, 2015 WL 736102, at *8

(S.D.N.Y. Feb. 20, 2015), it was legal error for the ALJ not to obtain opinions from claimant’s

treating physicians when the medical records from these sources “lack[ed] the sorts of nuanced

descriptions and assessments that would permit an outside reviewer to thoughtfully consider the

extent and nature of [the claimant’s] mental-health conditions and their impact on her RFC.”

The court explained that “[t]he ALJ and reviewing courts should not have to be in the position of

attempting to decode vague notations… [that do not] meaningfully convey how the condition in

question affects the particular patient.” Id. at *8-9.




                                                  8
       The obligation to obtain an opinion from a treating source, or to re-contact a treating

source for clarification of an incomplete opinion, is intensified when a claimant is unrepresented

at the hearing level. In Crysler v. Astrue, 563 F. Supp. 2d 418, 432 (N.D.N.Y. 2008), the court

found that an ALJ failed in fulfilling his duty to assist a pro se claimant in properly developing

the record when the medical evidence, although substantial, contained minimal information

“specifically outlining the contours of [the claimant’s] capacity to perform work-related

activities.” The court explained, since the claimant was proceeding pro se, the ALJ “was under

an enhanced duty to ensure a complete record and … to contact [the claimant’s treating

physicians] in order to ensure that all of the facts relevant to his RFC determination were

sufficiently developed and considered.” Id. at 433.

       Further, the record in this case is not as extensive as in cases where failure to re-contact a

treating source did not necessitate remand. The Commissioner points to Tankisi v. Comm’r of

Soc. Sec., 521 F. App’x 29 (2d Cir. 2013) and Pellam v. Astrue, 508 F. App’x 87 (2d Cir. 2013)

in support of her position that the ALJ was not required to re-contact Dr. Ashmore in order to

make an RFC assessment. Both cases are distinguishable.

       In Tankisi, the Second Circuit explained that “remand is not always required when an

ALJ fails in his duty to request opinions [in situations where] the record contains sufficient

evidence from which an ALJ can assess [a claimant’s] residual functional capacity.” Tankisi,

521 F. App’x at 34. There, an ALJ did not err in failing to ascertain a medical source statement

from a treating source when the record, which the court described as “quite extensive,” contained

a functional assessment from one treating physician and opinions from two consultative

examiners. Id. In addition, the record was “assembled by the claimant’s counsel” and was

“adequate to permit an informed finding by the ALJ.” Id.



                                                 9
       In Pellam, the Second Circuit found an ALJ was not required to seek a medical source

statement from a treating physician when the record contained an opinion from a consultative

examiner that “largely supported” the assessed RFC, and treatment notes from the claimant’s

medical providers were consistent with the assessed RFC. Pellam, 508 F. App’x at 90. In fact,

the court noted that because the consultative examiner’s opinion was “largely consistent with the

ALJ’s conclusions,” it “need not decide whether a record would be rendered incomplete by the

failure to request a medical source opinion from a treating physician if the ALJ made his residual

functional capacity determination without the support of any expert medical source opinion

concerning the claimant’s limitations.” Id. at 90, n. 2.

       The circumstances of the instant case make Tankisi and Pellam inapposite. Here, unlike

in both Tankisi and Pellam, “the plaintiff in this case was unrepresented at the hearing

level…[and] did not have the benefit of counsel to assemble a record for the ALJ’s review.”

Veley v. Colvin, No. 1:13-CV-01204 (MAT), 2016 WL 8671963, at *6 (W.D.N.Y. Jan. 29, 2016)

(finding it was error for the ALJ to fail to seek treating source opinions from a pro se claimant’s

medical providers and distinguishing Tankisi and Pellam in part on that basis). In addition, in

this case, the record was devoid of an opinion from a treating or examining source that was

consistent with the RFC (or even one that opined as to Plaintiff’s ability to perform work-related

functions). And, the treatment notes were not especially illuminating as to Plaintiff’s functional

capabilities so as to compensate for the lack of opinion evidence. Therefore, the record was not

sufficient for the ALJ to make a sound RFC finding.

       In sum, the Court concludes that it was error for the ALJ to not re-contact Dr. Ashmore.

This error calls into question the assessed RFC as well as the ALJ’s findings at steps four and

five of the evaluation process. Thus, the matter must be remanded so that the ALJ can obtain



                                                 10
further information from Dr. Ashmore and from any additional treating sources, and then to

continue through the sequential evaluation process.

                                         CONCLUSION

       For the reasons set forth above, Plaintiff’s motion to remand is granted and the

Commissioner’s motion to affirm is denied. This case is remanded to the Social Security

Administration for further proceedings consistent with this Ruling.

       This is not a recommended ruling. The consent of the parties allows this Magistrate

Judge to direct the entry of a judgment of the district court in accordance with the Federal Rules

of Civil Procedure. Appeals can be made directly to the appropriate United States Court of

Appeals from this judgment. See 28 U.S.C. § 636(c)(3); Fed.R.Civ.P. 73(c). The Clerk’s Office

is instructed that, if any party appeals to this Court the decision made after this remand, any

subsequent social security appeal is to be assigned to the Magistrate Judge who issued the ruling

that remanded the case.

       SO ORDERED, this 11th day of June, 2019, at Bridgeport, Connecticut.

                                                  /s/ William I. Garfinkel
                                              WILLIAM I. GARFINKEL
                                              United States Magistrate Judge




                                                 11
